                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION


LAWRENCE RICHARD                          CASE NO. 6:18-CV-00149

VERSUS                                    UNASSIGNED DISTRICT JUDGE

ALONZO HARRIS ET AL                       MAGISTRATE JUDGE WHITEHURST

                                    JUDGMENT
      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering

the objections to the Report and Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECRRED that Defendant Bruce

Gaudin’s Motion to Dismiss [Rec. Doc. 40] is hereby GRANTED, dismissing

plaintiff’s claims against Bruce Gaudin WITH PREJUDICE for failing to state a

claim upon which relief may be granted.

            THUS     DONE      in    Chambers    on   this   _________    day   of

________________, 2018.
                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION


LAWRENCE RICHARD                          CASE NO. 6:18-CV-00149

VERSUS                                    UNASSIGNED DISTRICT JUDGE

ALONZO HARRIS ET AL                       MAGISTRATE JUDGE WHITEHURST

                                     JUDGMENT
      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECRRED that Defendant Bruce

Gaudin’s Motion to Dismiss [Rec. Doc. 40] is hereby GRANTED, dismissing

plaintiff’s claims against Bruce Gaudin WITH PREJUDICE for failing to state a

claim upon which relief may be granted.



            THUS     DONE       in    Chambers   on   this   _________   day   of
________________, 2018.
